Citation Nr: 1440645	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression, for the period prior to May 12, 2008.

2.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD with depression, for the period after May 12, 2008.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By a November 2007 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 30 percent rating effective July 12, 2007. After the Veteran filed a Notice of Disagreement with the decision, the RO increased the Veteran's initial rating for PTSD to 50 percent, effective July 12, 2007, and additionally assigned a 70 percent disability rating for PTSD with depression, effective May 12, 2008.  These increases were established via a decision review officer decision issued in February 2009.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In February 2014, the Board remanded the Veteran's claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The February 2014 Board remand discussed a March 2012 VA examination report and noted that the examination report marked "[n]o diagnosis of TBI [traumatic brain injury]."  The February 2014 Board remand referenced an August 2008 VA treatment record, which included a finding that the Veteran's symptoms were consistent with mild TBI, and a January 2010 VA treatment record, which contained an assessment of mild TBI.  Based on the inaccurate factual premise with respect to the March 2012 VA examination report stating no diagnosis of TBI when previous evidence did in fact show a diagnosis of TBI, the February 2014 Board remand found the March 2012 VA examination report to be "substantially lacking in probative value" and ordered an additional VA examination to assess the current severity of the Veteran's PTSD.  The Veteran was afforded a VA examination in June 2014.  The June 2014 VA examination report listed "[n]one" after the statement "[m]edical diagnoses relevant to the understanding or management of the Mental Health Disorder (to include TBI)", marked "[n]ot shown in records reviewed" in response to a question of "[d]oes the Veteran have a diagnosed traumatic brain injury (TBI)?" and marked "[n]o diagnosis of TBI" in response to a question of "[i]f a diagnosis of TBI exists, is it possible to differentiate what portion of the occupational and social impairment indicated above is caused by the TBI?".  As referenced above, VA treatment records reflect that the Veteran was previously diagnosed as having mild TBI.  As the June 2014 VA examination report indicated that the Veteran did not have TBI, but the records show a diagnosis, remand is required for an addendum opinion that considers and addresses the Veteran's diagnosed mild TBI.

Further, additional outstanding VA treatment records may be relevant and must be obtained on remand.  A November 2012 VA treatment note from a psychiatrist at the Tuskegee VA Medical Center referenced the Veteran returning to the area from Tennessee, where "he was followed []in a local CBOC [Community Based Outpatient Clinic]".  On remand, the Veteran must be contacted to determine which VA facilities, including any CBOCs, in Tennessee he received treatment at, and if a response is received, any records must be obtained.  Additionally, an August 2007 treatment note referenced the Veteran having "a history of treatment for PTSD at VAMC Nashville TN."  The January 2010 VA treatment record that contained an assessment of mild TBI, referenced above, may have been from the Nashville VAMC, but no other records from the Nashville VAMC are of record.  As such, on remand, all outstanding relevant records from the Nashville VAMC must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify what VA facilities, including any Community Based Outpatient Clinics (CBOCs), in Tennessee he has received treatment at; if a response is received, any records from such facilities must be obtained.     

Obtain all outstanding relevant VA treatment records from the Nashville VAMC and any associated clinics.  

2.  Request a VA addendum opinion from the examiner who conducted the June 2014 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must consider and address the August 2008 VA treatment record (finding the Veteran's symptoms consistent with mild TBI) and the January 2010 VA treatment record (containing an assessment of mild TBI).  The medical professional must address what impact the Veteran's previously diagnosed mild TBI has on his service-connected PTSD with depression and what impact, if any, the Veteran's previously diagnosed mild TBI has on the findings contained in the June 2014 VA examination report.

3.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

